DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A METHOD FOR PREPARING A LITHIUM SECONDAY BATTERY COMPRISING A FORMATION CYCLE IN A PRESSURIZED ENVIRONMENT AND A LITHIUM SECONDARY BATTERY PREPARED THEREBY.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 
The Examiner notes that Claim 5 recites “wherein the formation process in the activation process step comprises execution of a formation cycle, in which a charge and a discharge of the cell are carried out a plurality of times…”, wherein a plurality of times is understood to mean more than one time. 
However, Claim 6, which is dependent on Claim 5, recites “wherein the formation cycle is executed 1 – 5 times”.
Thus, the range set forth in Claim 6 is broader than the range set forth in Claim 5 and consequently Claim 6 fails to further limit the subject matter of the claim upon which it depends on. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US PGPub 2003/0008213, cited on the IDS dated June 24, 2021), and further in view of Kim et al. (US PGPub 2021/0193997, which has a foreign priority date of June 4, 2018).
Claim 1, Cho discloses a method for preparing a lithium secondary battery ([0002]), the method comprising:
an electrode plate process step of preparing a cathode plate using a cathode active material, a conductive material, and a binder, and of preparing an anode plate using an anode active material and a binder ([0043]);
an assembly process step of assembling the cathode plate and the anode plate in a state in which a separator is interposed between the cathode plate and the anode plate ([0023], [0043]), and of injecting an electrolyte into the resultant assembly, thereby preparing the cell ([0043]); and
an activation process step of aging and degassing the prepared cell and of performing a formation process for the cell in a pressurized environment, thereby suppressing volume swelling of the cell ([0011], [0038]-[0039], [0044], [0050], see Table 3).
Cho discloses in an exemplary embodiment preparing an anode plate using an anode active material including a carbon-based active material and a binder ([0042]).
Consequently, Cho does not disclose using an anode active material including silicon (Si), a conductive material, and a binder. 
	Kim teaches a method for preparing a lithium secondary battery including Si in an anode, the method comprising an electrode plate process step of preparing an anode plate using an anode active material including Si, a conductive material, and a binder ([0061], wherein the anode active material includes an Si-based active material and a graphite active material ([0002], [0061]).

	It would have been obvious to one of ordinary skill in the art to prepare the anode plate of Cho using an anode active material including an Si-based active material and a graphite active material as the anode active material of Cho, a conductive material, and a binder, as taught by Kim, in order to improve the energy density of the battery.
Regarding Claim 2, modified Cho discloses all of the limitations as set forth above. Modified Cho further discloses wherein, in the electrode plate process step, the anode active material comprises 70 – 90% of graphite, which falls within and therefore reads on the instantly claimed range of 75 – 95%, and 10 – 30% of Si, which falls within and therefore reads on the instantly claimed range of 5 – 30%, based on the weight ratio ([0012], [0061] of Kim).
Regarding Claim 3, modified Cho discloses all of the limitations as set forth above. Modified Cho further discloses wherein Si comprises monolithic Si or an Si-carbon composite ([0011] of Kim). 
Regarding Claim 4, modified Cho discloses all of the limitations as set forth above. Modified Cho further discloses wherein performing a formation process for the cell in a pressurized environment suppresses volume swelling of the cell ([0011], [0038]-[0039], [0044], [0050], see Table 3 of Cho).
2 ([0024] of Cho), which overlaps with the instantly claimed range of 2 – 6 kgf/cm2.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Cho for the pressure of the environment in the formation process in the activation process step, wherein the skilled artisan would have reasonable expectation that such would successfully suppress volume swelling of the cell, as desired by modified Cho. 
Regarding Claim 5, modified Cho discloses all of the limitations as set forth above. Modified Cho further discloses wherein the formation process in the activation process step comprises execution of a formation cycle, in which a charge and a discharge of the cell are carried out a plurality of times ([0044] of Cho), in a pressurized environment ([0022]-[0023] of Cho, [0073] of Lee).
Regarding Claim 6, modified Cho discloses all of the limitations as set forth above. Modified Cho further discloses wherein the formation cycle is executed 3 times ([0044] of Cho), which falls within and therefore reads on the instantly claimed range of 1 – 5.
Regarding Claim 13, modified Cho discloses a lithium secondary battery prepared by the method set forth above ([0011], [0043] of Cho).
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US PGPub 2003/0008213, cited on the IDS dated June 24, 2021) in view of Kim et al. (US PGPub 2021/0193997, which has a foreign priority date of June 4, 2018), as applied to Claim 5 above, Kwon et al. (US PGPub 2020/0036007, which has a foreign priority date of October 18, 2016).
Regarding Claims 7-8, modified Cho discloses all of the limitations as set forth above. Modified Cho further discloses in an exemplary embodiment wherein charge in the formation cycle is carried out at 0.2C under a constant current-constant voltage condition and wherein discharge in the formation cycle is carried out at 0.5C with a cut-off voltage of 2.75V under a constant current condition ([0045] of Cho).
Furthermore, modified Cho remains silent regarding the charge voltage.
Consequently, modified Cho does not disclose wherein charge in the formation cycle is carried out at 0.5C up to 4.2 V under a constant current-constant voltage condition and wherein discharge in the formation cycle is carried out up to 2.5 V under a constant current condition. 
Modified Cho further discloses in the teachings of Kim wherein voltage in the formation cycle is changeable according to design conditions of the cell ([0063]-[0064] of Kim). Specifically, modified Cho discloses wherein the range of the voltage in the formation cycle may be set to 2.5 V to 4.2 V ([0063]-[0064] of Kim).
It would have been obvious to one of ordinary skill in the art to utilize the range further disclosed by modified Cho in the teachings of Kim as the range of the voltage in the formation cycle, such that charge is carried out up to 4.2 V and discharge is carried out up to 2.5 V, as the range of the voltage in the formation cycle is changeable according to design conditions of the cell and such is a suitable known range in the art, wherein the skilled artisan would have reasonable expectation that such would successfully activate the cell of modified Cho. 

It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range taught by Kwon, such that charge and discharge in the formation cycle of modified Cho are carried out at 0.5C, in order to effectively reduce the amount of byproduct formed, and accordingly increase the capacity and decrease the resistance of the battery of modified Cho.
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US PGPub 2003/0008213, cited on the IDS dated June 24, 2021) in view of Kim et al. (US PGPub 2021/0193997, which has a foreign priority date of June 4, 2018), as applied to Claim 1 above, and further in view of Lee et al. (US PGPub 2019/0237823) and Zhang et al. (US PGPub 2010/0310908).
Regarding Claim 9, modified Cho discloses all of the limitations as set forth above. Modified Cho further discloses in an exemplary embodiment wherein, in the electrode plate process step, the cathode active material is LiMn2O4, the binder is polyvinylidene fluoride (PVdF) ([0042] of Cho).
Consequently, modified Cho does not disclose wherein the cathode active material is nickel-cobalt-manganese (NCM).
2O4 or nickel-cobalt-manganese (NCM) ([0021]).
Specifically, Lee teaches wherein the cathode active material may preferably be NCM in order to improve the capacity characteristics and stability of the battery ([0021], see Li(Ni0.5Mn0.3Co0.2)O2, Li(Ni0.8Mn0.1Co0.1)O2, or the like).
It would have been obvious to one of ordinary skill in the art to utilize NCM as the cathode active material of modified Cho, as taught by Lee, in order to improve the capacity characteristics and stability of the battery.
Modified Cho discloses wherein the electrode plate process step of preparing the cathode plate uses a conductive material ([0042] of Cho) and therefore modified Cho discloses a desire to increase the conductivity of the cathode plate. 
Modified Cho further discloses in the exemplary embodiment wherein the conductive material is carbon black. 
Consequently, modified Cho does not disclose wherein the conductive material is graphite platelets.
Zhang teaches wherein carbon black and graphite platelets are known in the art to conductive materials suitable for use in a cathode plate ([0036]).
It would have been obvious to one of ordinary skill in the art to utilize graphite platelets as the conductive material of modified Cho, as taught by Zhang, as such is a known conductive 
Regarding Claim 10, modified Cho discloses all of the limitations as set forth above. Modified Cho further discloses wherein the electrode plate process step comprises preparing a slurry by dispersing the cathode active material, the binder, and the conductive material in a ratio of 93%, 3%, and 4% in N-methyl-2-pyrrolidone (NMP), coating the prepared slurry over a current collector, and then subjecting the resultant structure to drying and roll pressing, thereby preparing a cathode plate ([0043] of Cho).
Modified Cho remains silent regarding the material of the current collector and consequently does not disclose wherein such is an aluminum (Al) foil).
Modified Cho further discloses in the teachings of Kim wherein an Al foil may be utilized as a current collector for a cathode plate ([0060] of Kim).
It would have been obvious to one of ordinary skill in the art to utilize an Al foil as the current collector of modified Cho, as further taught by Kim in modified Cho, as such is known in the art, wherein the skilled artisan would have reasonable expectation that such would successfully function as a current collector, as desired by modified Cho. 
Furthermore, modified Cho discloses in the exemplary embodiment wherein the cathode active material and the conductive material in a ratio of 93% and 4% respectively ([0043] of Cho).
Consequently modified Cho does not disclose in the exemplary embodiment the cathode active material in a ratio of 95% and the binder in a ratio of 2%.

It would have been obvious to one of ordinary skill in the art to utilize the cathode active material and the conductive material of modified Cho in the encompassing portions of the ranges further disclosed by modified Cho in the teachings of Lee and Zhang respectively, as such are known suitable ranges in the art, wherein the skilled artisan would have reasonable expectation that such would successfully prepare the cathode plate, as desired by modified Cho. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US PGPub 2003/0008213, cited on the IDS dated June 24, 2021) in view of Kim et al. (US PGPub 2021/0193997, which has a foreign priority date of June 4, 2018), as applied to Claim 1 above, and further in view of Zhang (Patent No. 6,432,586), hereinafter referred to as Zhengming.
Regarding Claim 11, modified Cho discloses all of the limitations as set forth above. Modified Cho further discloses a separator in the assembly process step ([0023] of Cho).
However, modified Cho does not disclose wherein the separator in the assembly process step is a polyethylene (PE) separator coated with a ceramic having a thickness of 10 µm.

Specifically, Zhengming teaches in Fig. 2 wherein the separator (16) is a polymeric microporous layer (24), such as PE, coated with a ceramic (24) (C2, L52-66) having a thickness in the range of 5 µm to 100 µm (C2, L66-C3, L8), which encompasses the instantly claimed value of 10 µm.
It would have been obvious to one of ordinary skill in the art to utilize a PE separator coated with ceramic having a thickness of 10 µm as the separator in the assembly process step of modified Cho, as taught by Zhengming, in order to block dendrite growth, prevent electronic shorting, and block ionic flow between an anode plate and a cathode plate in the event of thermal runaway.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US PGPub 2003/0008213, cited on the IDS dated June 24, 2021) in view of Kim et al. (US PGPub 2021/0193997, which has a foreign priority date of June 4, 2018), as applied to Claim 1 above, and further in view of Hallac et al. (US PGPub 2015/0221977) and Lee et al. (US PGPub 2019/0237823).
Regarding Claim 12, modified Cho discloses all of the limitations as set forth above. Modified Cho discloses wherein the anode active material comprises graphite ([0012], [0061] of Kim) and further discloses in an exemplary embodiment wherein the electrolyte in the assembly process step is prepared by dissolving 1.3 M lithium hexafluorophosphate (LiPF6) in a 
Consequently, modified Cho does not disclose wherein the electrolyte comprises a solvent of 20% 25of ethylene carbonate (EC), 50% of ethylmethyl carbonate (EMC) 30and 30% of diethyl carbonate (DEC).
Hallac teaches an electrolyte for use in a lithium secondary battery ([0007]), wherein the electrolyte comprises a solvent including cyclic and non-cyclic carbonates ([0078]), wherein the cyclic carbonate is not particularly limited and may comprise EC and PC and the non-cyclic carbonate is not particularly limited and may comprise EMC and DEC ([0078]).
Specifically, Hallac teaches wherein EC should be utilized as the cyclic carbonate for batteries that utilize graphite as an anode active material, since certain solvents, such as PC, exfoliate and degrade anode plates that utilize graphite as an anode active material ([0082]).
Hallac further teaches wherein in solvents where multiple non-cyclic carbonates are utilized, the non-cyclic carbonates may, together, be about 50 to about 80 vol% and consequently the cyclic carbonate may be about 20 to about 50 vol% ([0081]), which overlaps the instantly claimed ratio of 20:50:30.
It would have been obvious to one of ordinary skill in the art to utilize EC, EMC, and EC in a ratio of 20:50:30 as the solvent of modified Cho, as taught by Hallac, in order to prevent exfoliation and degradation of the anode plate of modified Cho comprising graphite, wherein the skilled artisan would have reasonable expectation that such would successfully function as a solvent for an electrolyte in a lithium secondary battery, as desired by modified Cho. 

Lee teaches a method for preparing a lithium secondary battery ([0010]), the method comprising an assembly process step of injecting an electrolyte into an resultant assembly, thereby preparing a cell ([0046]).
Specifically, Lee teaches wherein the electrolyte in the assembly process step is prepared by dissolving a lithium salt, wherein the lithium salt may be lithium hexafluorophosphate (LiPF6) in a concentration of 1 M to 1.5 M ([0048]-[0050] of Lee), which encompasses the instantly claimed value of 1.0 M, in a solvent, wherein the solvent may comprise ethylene carbonate (EC), ethylmethyl carbonate (EMC), and diethyl carbonate (DEC) ([0052] of Lee), .
Moreover, Lee teaches wherein the electrolyte in the assembly process step may prepared by further dissolving lithium difluoro (oxalate)borate (LiDFOB) in the solvent a concentration of 0.1 wt% to 10 wt% in order to improve life characteristics of the battery, suppress the decrease of the battery capacity, and improve the discharge capacity of the battery ([0060] of Lee), wherein such encompasses the instantly claimed value of 5%.
It would have been obvious to one of ordinary skill in the art to dissolve LiDFOB in the solvent of modified Cho, such that the weight ratio of 1.0 M LiPF6 and LidFOB to the electrolyte is in the encompassing portion of the range taught by Lee, in order to prepare an electrolyte that improves life characteristics of the battery, suppresses the decrease of the battery capacity, and improves the discharge capacity of the battery
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 22, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 30, 2022